UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended March 28, 2015 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 22-1935537 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No As April 20, 2015 there were 18,691,274 shares of the Registrant’s Common Stock outstanding. 1 INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – March 28, 2015 (unaudited) and September 27, 2014 3 Consolidated Statements of Earnings (unaudited) – Three and Six Months Ended March 28, 2015 and March 29, 2014 4 Consolidated Statements of Comprehensive Income (unaudited) – Three and Six Months Ended March 28, 2015 and March 29, 2014 5 Consolidated Statements of Cash Flows (unaudited) – Six Months Ended March 28, 2015 and March 29, 2014 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information Item 6. Exhibits 26 2 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) March 28, September 27, (unaudited) Assets Current assets Cash and cash equivalents $ 88,615 $ 91,760 Accounts receivable, net 95,826 99,972 Inventories, net 87,043 76,083 Prepaid expenses and other 5,588 3,695 Deferred income taxes 4,236 4,096 Total current assets 281,308 275,606 Property, plant and equipment, at cost Land 2,496 2,496 Buildings 26,741 26,741 Plant machinery and equipment 201,801 195,566 Marketing equipment 261,437 256,389 Transportation equipment 6,875 6,913 Office equipment 19,564 18,556 Improvements 28,083 26,635 Construction in progress 5,640 4,785 Total Property, plant and equipment, at cost 552,637 538,081 Less accumulated depreciation and amortization 390,419 380,552 Property, plant and equipment, net 162,218 157,529 Other assets Goodwill 86,442 86,442 Other intangible assets, net 48,282 50,989 Marketable securities held to maturity - 2,000 Marketable securities available for sale 127,754 128,117 Other 3,309 4,090 Total other assets 265,787 271,638 Total Assets $ 709,313 $ 704,773 Liabilities and Stockholder's Equity Current Liabilities Current obligations under capital leases $ 273 $ 146 Accounts payable 55,216 59,968 Accrued insurance liability 11,318 10,578 Accrued income taxes - - Accrued liabilities 5,471 5,007 Accrued compensation expense 11,164 14,286 Dividends payable 6,729 5,972 Total current liabilities 90,171 95,957 Long-term obligations under capital leases 1,334 374 Deferred income taxes 44,915 44,785 Other long-term liabilities 1,037 1,139 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,689,000 and 18,663,000 respectively 33,777 32,621 Accumulated other comprehensive loss ) ) Retained Earnings 548,325 535,885 Total stockholders' equity 571,856 562,518 Total Liabilities and Stockholder's Equity $ 709,313 $ 704,773 The accompanying notes are an integral part of these statements. 3 J& J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Six months ended March 28, March 29, March 28, March 29, Net Sales $ 225,008 $ 205,321 $ 437,760 $ 408,844 Cost of goods sold(1) 158,058 144,208 309,709 287,825 Gross Profit 66,950 61,113 128,051 121,019 Operating expenses Marketing (2) 19,986 17,519 39,473 35,551 Distribution (3) 17,633 16,382 35,154 32,502 Administrative (4) 7,462 6,781 14,987 13,765 Other general expense 64 99 22 898 45,145 40,781 89,636 82,716 Operating Income 21,805 20,332 38,415 38,303 Other income (expense) Investment income 1,278 976 2,632 2,114 Interest expense & other ) Earnings before income taxes 23,053 21,281 40,993 40,354 Income taxes 8,416 7,760 15,100 14,407 NET EARNINGS $ 14,637 $ 13,521 $ 25,893 $ 25,947 Earnings per diluted share $ 0.78 $ 0.72 $ 1.38 $ 1.38 Weighted average number of diluted shares 18,821 18,819 18,811 18,806 Earnings per basic share $ 0.78 $ 0.72 $ 1.39 $ 1.39 Weighted average number of basic shares 18,689 18,693 18,679 18,686 Includes share-based compensation expense of $108 and $220 for the three months and six months ended March 28, 2015, respectively and $117 and $235 for the three months and six months ended March 29, 2014. Includes share-based compensation expense of $158 and $330 for the three months and six months ended March 28,2015, respectively and $170 and $340 for the three months and six months ended March 29, 2014. Includes share-based compensation expense of $10 and $21 for the three months and six months ended March 28, 2015, respectively and $11 and $21 for the three months and six months ended March 29, 2014. Includes share-based compensation expense of $209 and $438 for the three months and six months ended March 28, 2015, respectively and $227 and $453 for the three months and six months ended March 29, 2014. See accompanying notes to the consolidated financial statements 4 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended Six months ended March 28, March 29, March 28, March 29, Net Earnings $ 14,637 $ 13,521 $ 25,893 $ 25,947 Foreign currency translation adjustments ) Unrealized holding gain(loss)on marketable securities 533 956 ) 1,429 Total Other Comprehensive Income, net of tax ) 784 ) 1,153 Comprehensive Income $ 14,256 $ 14,305 $ 21,635 $ 27,100 All amounts are net of tax. 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATEDSTATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six months ended March 28, March 29, Operating activities: Net earnings $ 25,893 $ 25,947 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 15,987 15,591 Amortization of intangibles and deferred costs 2,869 2,511 Share-based compensation 1,009 1,049 Deferred income taxes 14 ) Loss on sale of marketable securities 509 296 Other ) ) Changes in assets and liabilities net of effects from purchase of companies Decrease in accounts receivable 3,885 636 Increase in inventories ) ) Increase in prepaid expenses ) ) Decrease in accounts payable and accrued liabilities ) ) Net cash provided by operating activities 31,228 39,087 Investing activities: Payment for purchases of companies, net of cash acquired - ) Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 13,601 6,060 Proceeds from disposal of property and equipment 862 815 Other ) ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock ) - Proceeds from issuance of stock 2,070 1,023 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 91,760 97,345 Cash and cash equivalents at end of period $ 88,615 $ 77,301 See accompanying notes to the consolidated financial statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. Certain prior year amounts have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported net earnings. The results of operations for the three and six months ended March 28, 2015 and March 29, 2014 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in our third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 27, 2014. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $284,000 and $450,000 at March 28, 2015 and September 27, 2014, respectively. Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non-compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $8,006,000 and $7,903,000 for the three months ended March 28, 2015 and March 29, 2014, respectively, and for the six months ended March 28, 2015 and March 29, 2014 was $15,987,000 and $15,591,000 respectively. 7 Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended March 28,2015 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Six Months Ended March 28, 2015 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 8 Three Months Ended March 29, 2014 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ Six Months Ended March 29, 2014 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ Effect of Dilutive Securities Options - ) Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 9 Note 5 At March 28, 2015, the Company has three stock-based employee compensation plans. Share-based compensation was recognized as follows: Three months ended Six months ended March 28, March 29, March 28, March 29, (in thousands, except per share amounts) Stock Options $ 264 $ 388 $ 548 $ 700 Stock purchase plan 50 48 197 177 Restricted stock issued to an employee 2 4 3 8 $ 316 $ 440 $ 748 $ 885 Per diluted share $ 0.02 $ 0.02 $ 0.04 $ 0.05 The above compensation is net of tax benefits $ 169 $ 85 $ 261 $ 164 The Company anticipates that share-based compensation will not exceed $1.9 million net of tax benefits, or approximately $.10 per share for the fiscal year ending September 26, 2015. The fair value of each option grant is estimated on the date of grant using the Black-Scholes options-pricing model with the following weighted average assumptions used for grants in fiscal 2015 first six months: expected volatility of 17.8%; risk-free interest rate of 1.6%; dividend rate of 1.4% and expected lives of 5 years. During the 2015 six month period, the Company granted 148,840 stock options. The weighted-average grant date fair value of these options was $15.23. During the 2014 six month period, the Company granted 98,975 stock options. The weighted-average grant date fair value of these options was $15.21. Expected volatility is based on the historical volatility of the price of our common shares over the past 55 months for 5 year options and 10 years for 10 year options. We use historical information to estimate expected life and forfeitures within the valuation model. The expected term of awards represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. Note 6 We account for our income taxes under the liability method. Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. 10 Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).
